SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:0-20580 Pathfinder Cell Therapy, Inc. (Exactname of registrant as specified in its charter) Delaware 14-1745197 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12 Bow Street, Cambridge, Massachusetts (Zip Code) (Address of principal executive offices) (Former name, former address and former fiscal year, if changed since last report) (617) 245-0289 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $.001 Par Value – 667,160,870 shares outstanding at June 30, 2012 Pathfinder Cell Therapy, Inc. INDEX Page Part I -FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations (unaudited) for the three-month and six-month periods ended June 30, 2012 and 2011 and for the period November 4, 2008 (Inception) through June 30, 2012 3 Condensed Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity (unaudited)for the period November 4, 2008 (Inception) through June 30, 2012 5 Condensed Consolidated Statements of Cash Flows (unaudited) for the three-month and six-month periods ended June 30, 2012 and 2011 and for the periodNovember 4, 2008 (Inception) through June 30, 2012 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 4. Controls and Procedures 21 Part II - OTHER INFORMATION Item 6. Exhibits 22 Signature 23 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PATHFINDER CELL THERAPY, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (unaudited) November 4, 2008 (Inception) Through
